Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered August 17, 1988, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*759The defendant contends that the People failed to prove his involvement in the murder of Mildred Green. Viewing the evidence adduced at trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). The record reveals that the defendant worked for the codefendant Derrick Kornegay, took part in the planning of the homicide, and assisted the actual shooters after the killing. Thus, although he neither possessed the murder weapons nor fired the fatal shots, the evidence showed beyond a reasonable doubt that he acted with the mental culpability necessary to commit the crime and, in furtherance thereof, he intentionally aided the shooters as well as Kornegay in its commission. Therefore, the evidence overwhelmingly demonstrated his guilt of the crime of intentional murder (see, Penal Law § 20.00; People v Allah, 71 NY2d 830; People v McClary, 138 AD2d 413).
We have considered the defendant’s remaining contentions and find them to be without merit. Harwood, J. P., Balletta, Rosenblatt and O’Brien, JJ., concur.